                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

JOSEPH STORY,                               *

       Plaintiff,                           *

vs.                                         *
                                                        CASE NO. 4:19-MC-1 (CDL)
WILLIAM L. AMOS, III,                       *

       Defendant.                           *


                                   O R D E R

       Joseph    Story      obtained    a       judgment       in    the     amount   of

$251,266.68 against William L. Amos, III on October 12, 2018 in

the U.S. District Court for the Northern District of Florida.

He    registered    the   judgment     in       this   Court    on   April    3,   2019.

Story filed an application for a writ of continuing garnishment

to    Amos’s    employer,    Piedmont       Payment     Services,      LLC,    and    the

Court issued a Summons of Continuing Garnishment.                          ECF Nos. 6 &

7.     Piedmont Payment Services filed its fifth answer to the

Summons of Continuing Garnishment on November 1, 2019, stating

that the garnishment withholding amount due for the relevant

time period was $3,110.00.         Answer (Nov. 1, 2019), ECF No. 20.

       There has been no traverse and no other claim to the funds.

Story filed a motion for disbursement of funds (ECF No. 24).1

There was no response to the motion, and the motion is granted.

1
  The motion for disbursement filed on December 26, 2019 (ECF No. 27)
regarding $3,271.97 deposited on December 3, 2019 is not yet ripe.
The Clerk shall disburse to Joseph Story $3,110.00, plus any

interest earned on that sum while it was held in the Court’s

registry.

    IT IS SO ORDERED, this 30th day of December, 2019.

                                   S/Clay D. Land
                                   CLAY D. LAND
                                   CHIEF U.S. DISTRICT COURT JUDGE
                                   MIDDLE DISTRICT OF GEORGIA




                               2
